Rugg, C. J.
This case involves the construction of St. 1915, c. 236. It is in these words: “Whenever an employee is injured under circumstances that would entitle him to compensation under the provisions of chapter seven hundred and fifty-one of the acts of the year nineteen hundred and eleven, and acts in amendment thereof and in addition thereto, if it be established that the injured employee was of such age and experience when injured that, under natural conditions, his wages would be expected to increase, that fact may be taken into consideration in determining his weekly wages.” The purpose of the workmen’s compensation act was to substitute, as between employee and employer in the cases to which it is applicable, for common law or statutory rights of action and grounds of liability, a system of money payments based upon the loss of wages. It was stated in the Report of the Massachusetts Commission on Compensation for Industrial Accidents, at page 46, in submitting to the Legislature in 1912 a commentary on the workmen’s compensation act, that “The basic principle of the act is that the cost of the injuries incidental to modern industry should be treated as a part of the cost of production. The act was framed with that end in view.” Doubtless this was one of the chief causes moving the Legislature to the enactment of the statute. The act makes all payments of compensation within certain limitations depend absolutely upon the “average weekly wages” received by the employee. St. 1911, c. 751, Part II, §§ 6, 9, 10 and 11, as amended by St. 1914, c. 708, §§ 2, 4, 5, 6. Those words are defined in Part V, § 2, as follows: “ ‘ Average weekly wages ’ shall mean the earnings of the injured employee during the period of twelve calen*337dar months immediately preceding the date of injury, divided by fifty-two; but if the injured employee lost more than two weeks’ time during such period then the earnings for the remainder of such twelve calendar months shall be divided by the number of weeks remaining after the time so lost has been deducted. Where, by reason of the shortness of the time during which the employee has been in the employment of his employer, or the nature or terms of the employment, it is impracticable to compute the average weekly wages, as above defined, regard may be had to the average weekly amount which, during the twelve months previous to the injury, was being earned by a person in the same grade employed at the same work by the same employer; or, if there is no person so employed, by a person in the same grade employed in the same class of employment and in the same district.”
It is plain that this definition confines the ascertainment of wages to the actual employment at the time of the injury, save in the single instance where that is impossible by reason of brief employment in a line of work unusual to the employer. This exception no doubt is almost negligible in comparison with the general scope of the- act. Even this exception refers to the same class of employment in the neighborhood for the ascertainment of its standard. All our decisions touching this matter go upon that footing. Gillen’s Case, 215 Mass. 96. Gove’s Case, 223 Mass. 187. Bartoni’s Case, 225 Mass. 349. This definition and the decisions rendered respecting it follow directly the “basic principle of the act” as above stated, to the effect that “the cost of injuries incidental to modern industry” should be regarded as a part of the cost of production. The average, weekly wages is throughout the act ascertainable only by reference to the wages actually paid at the expense of the industry at which the employee is working. Save in carefully specified exceptions, it is to be ascertained only by reference to the wages paid by the particular employer to the injured employee. It is apparent that the standard for determining the entire cost of production, so far as it includes the cost imposed by the workmen’s compensation act, may be found by reference to that particular industry and employer.
The amendment to the act now under consideration must be construed as far as is reasonably practicable so as to harmonize with the general purpose of the act and the machinery provided for its *338administration. When the word "wages” is used in one definite sense with reference to a particular standard in one vital part of the act, it must be presumed that it is used with reference to the same standard elsewhere in the act and its amendments, unless a different meaning is plainly expressed. Gillen’s Case, 215 Mass. at page 98. It follows that in ascertaining the wages under the instant statute the circumstances to which weight can be given must be confined to the particular employer and kind of industry in which the injury was received. The increase of wages to which weight may be given is that which might have been expected from the particular employer in conducting his industry- “under natural conditions.”
This interpretation is confirmed by practical considerations.
The scheme of the act is that the employer shall be insured against the losses from personal injury to employees arising out of and in the course of their employment. The cost of such insurance can be determined so long as the basis on which compensation is to be reckoned is wages paid by the employer. It can readily be determined so long as the standard fixed by the definition of average weekly wages in Part V, § 2, above quoted, is followed. But it would be a matter of utter uncertainty if the compensation to be paid should depend, not upon wages paid, but upon wages which the Industrial Accident Board after an injury may find upon independent evidence, perhaps not readily open to the employer during the period of employment, that the injured employee might have earned in some other employment or field of activity.
“Wages” as used in the statute must be taken to refer to the only wages referred to anywhere in the act (with the exception noted), namely, the wages earned in the particular employment out of which the injury arose. If any exception to this rule were intended, doubtless it would have been stated with the same explicitness with which the only exception in the definition is set forth.
It follows that there was error in granting requests 3, 4 and 5 of the employee and in refusing to grant request 2 of the insurer.
There was no error in considering the appearance of the employee in passing upon the question whether his seeming intelligence, health and aptitude for the work would have been likely to receive recognition by increase in wages by the employer if the *339injury had not been received. The inspection of a witness often is an important factor in the weight given to testimony by judge or jury.
It is not necessary to discuss the other questions argued by the insurer as they may not arise when the statute is applied correctly by the Industrial Accident Board.

Decree reversed.